Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 

Response to Amendment
3.	Applicant’s amendment to the claims, filed on March 29, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant's response filed on March 29, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.


Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Austen Paulsen, on May 21, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are changed to:

1.	(Currently Amended) A tunneling field effect transistor comprising:	a semiconductor substrate comprising a doped region and a region outside the doped region;	an epitaxial region above in a first direction perpendicular to a major surface of the semiconductor substrate, the epitaxial region extending above above above second direction parallel to the major surface of the semiconductor substrate.

 in the second direction, wherein an edge of the doped region is aligned with an edge of the second dielectric layer in the first direction.

4.	(Currently Amended) The tunneling field effect transistor of claim 3, wherein an edge of the epitaxial region is aligned with an edge of the first dielectric layer in the first direction. 

5.	(Currently Amended) The tunneling field effect transistor of claim 4, wherein the edge of the epitaxial region is aligned with a first edge of the gate in the first direction, and wherein the edge of the doped region is aligned with a second edge of the gate opposite the first edge of the gate in the first direction.

9.	(Currently Amended) A tunneling field effect transistor comprising:	a doped region in a crystalline silicon substrate;	a silicon-germanium epitaxial region above in a first direction perpendicular to a major surface of the crystalline silicon substrate, wherein the doped region serves as a first region selected from one of a source region or a drain region and the silicon-germanium epitaxial region serves as a second region selected from the other of the source region or the drain region of the tunneling field effect transistor; 	a gate above the doped region and the silicon-germanium epitaxial region;	a first dielectric layer above the doped region, the first dielectric layer extending from a top surface of the doped region to a same level as a top surface of the gate; and	a second dielectric layer above the silicon-germanium epitaxial region, the second dielectric layer extending from a top surface of the silicon-germanium epitaxial region to a same level as the top  vertical length vertical length

10.	(Currently Amended) The tunneling field effect transistor of claim 9, wherein the silicon-germanium epitaxial region is further above

11.	(Currently Amended) The tunneling field effect transistor of claim 9, wherein a first edge of the doped region is aligned with a first edge of the gate in the first direction.

12.	(Currently Amended) The tunneling field effect transistor of claim 11, wherein a first edge of the silicon-germanium epitaxial region is aligned with a second edge of the gate opposite the first edge of the gate in the first direction.

13.	(Currently Amended) The tunneling field effect transistor of claim 9, wherein the gate comprises a gate insulator extending along and physically contacting the top surface of the silicon-germanium epitaxial region and a gate electrode above

15.	(Currently Amended) A semiconductor device comprising:	a doped region and region outside the doped region in a semiconductor substrate;	an epitaxial layer extending above in a first direction perpendicular to a major surface of the semiconductor substrate, wherein a top surface of the epitaxial layer is level with a top surface of the doped region; and	a gate above the first first direction second direction parallel to the major surface of the semiconductor substrate.

20.	(Currently Amended) The semiconductor device of claim 15, wherein the doped region is disposed over the region outside the doped region, wherein a top surface of the region outside the doped region is level with the top

21.	(Currently Amended) The semiconductor device of claim 15, further comprising: 	a first dielectric layer over the doped region, the first dielectric layer extending along the second edge of the gate; and	a second dielectric layer above vertical length first direction vertical length first direction




Allowable Subject Matter
6.	Claims 1-16 and 18-21 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

7.	Claim 1, “A tunneling field effect transistor … the epitaxial region extending above both the doped region and the region outside the doped region, wherein a top surface of the epitaxial region is level with a top surface of the doped region; a gate overlapping above the epitaxial region and the doped region; and a first dielectric layer extending along a sidewall of the gate, the first dielectric layer extending above the epitaxial region, wherein the epitaxial region extends past the sidewall of the gate in a second direction parallel to the major surface of the semiconductor substrate” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

8.	Claim 9, “the doped region serves as a first region selected from one of a source region or a drain region and the silicon-germanium epitaxial region serves as a second region selected from the other of the source region or the drain region of the tunneling field effect transistor … a first dielectric layer above the doped region, the first dielectric layer extending from a top surface of the doped region to a same level as a top surface of the gate; and a second dielectric layer above the silicon-germanium epitaxial region, the second dielectric layer extending from a top surface of the silicon-germanium epitaxial region to a same level as the top surface of the gate, wherein a vertical length of the first 
All claims ultimately dependent on independent claim 9 incorporate allowable subject matter.

9.	Claim 15, “a top surface of the epitaxial layer is level with a top surface of the doped region; and
a gate above the epitaxial layer and the doped region, wherein a first edge of the gate is aligned with a first edge of the doped region in the first direction, wherein a second edge of the gate opposite the first edge of the gate is aligned with a first edge of the epitaxial layer in the first direction, and wherein the epitaxial layer extends from the first edge of the epitaxial layer past the first edge of the gate and the first edge of the doped region in a second direction parallel to the major surface of the semiconductor substrate” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 15 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818